BARNARD, P. J.
Under the extremely restricted rule applied to this case the verdict of the jury is supported by the evidence. The stream is a large stream, 60 or 70 feet wide. The defendants have a dam some 200 feet wide, just above the point where the defendants take the water for their factory, and the dam for its extreme width overflows each day, in the dryest of times, for its entire length. The stream below the dam at its lowest period is 10 or 12 feet wide, and when the defendants are running their factory, and at the lowest of water, no perceptible diminution is seen in the stream running in its natural bed. The defendants’ wheel is but a 30-inch wheel. Proof which would have legitimately tended to show that the fluctuation in the stream, reducing it from a 60-foot width to a 10 or 12-foot width, was caused by the ponding of the water of the stream in the great body called “Whaley Pond,” and in and by the numerous large ponds between that great reservoir and the defendants’ dam, was excluded. With this proof in, the stream would have been a very large stream in the lowest of water.
The judgment should be affirmed, with costs.